Citation Nr: 0626246	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease of the lumbar spine.  




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1994 to June 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in relevant part, granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent rating effective retroactively from June 17, 2003, 
the day following the veteran's discharge from the military.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's claims file (c-file) subsequently was 
transferred to the RO in Philadelphia, Pennsylvania.  That 
office certified the appeal to the Board.

Although the veteran requested a hearing at the RO before the 
Board (travel Board hearing), he failed to report for his 
hearing, which the RO scheduled for March 2006.  He has not 
explained his absence or requested to reschedule his hearing.  
So his travel Board hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).

Issue not on appeal

In a VA Form 8 (Certification of Appeal) dated in July 2006, 
the RO listed an additional issue of entitlement to an 
increased rating for hemorrhoids, currently evaluated as 0-
percent disabling.  But this additional issue is not before 
the Board.  See 38 C.F.R. § 20.200 (2005).

In the June 2003 rating decision in question, the RO granted 
service connection for hemorrhoids and assigned a 0 percent 
(i.e., noncompensable) rating.  And in response, the veteran 
did not file a notice of disagreement (NOD) to initiate an 
appeal of this specific claim.  The June 2004 Statement of 
the Case (SOC) pertained only to the issue of his purported 
entitlement to a higher rating for the degenerative disc 
disease in his lumbar spine.  And his July 2004 substantive 
appeal (VA Form 9) also only concerned his low back claim.

That same month, the veteran filed a claim for a higher 
rating for his hemorrhoids.  The RO denied that claim in 
November 2004.  Although he did not file an appeal 
in response to that decision, the RO nonetheless included 
this additional issue in the April 2006 Supplemental SOC 
(SSOC).  He was advised that if the SSOC contained an issue 
that was not included in his substantive appeal, he needed to 
respond within 60 days to perfect his appeal of the new 
issue.  He was specifically informed the RO had not received 
a substantive appeal concerning his hemorrhoids claim, as the 
SOC did not address this issue.  He did not submit a timely 
substantive appeal regarding his hemorrhoids claim.  So this 
issue is not on appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302, etc.

As for the claim that is on appeal, concerning the rating for 
the low back disability, this claim is being REMANDED to the 
RO via the Appeals Management Center (AMC) for further 
development and consideration.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

SSOC

The degenerative disc disease in the veteran's lumbar spine 
is rated as 20-percent disabling under Diagnostic Codes 5292 
[limitation of motion of the lumbar spine] and 5010 
[arthritis due to trauma, substantiated by X-ray findings].  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003 (Nov. 19, 2003).  Thus, the veteran's 
low back disability must be evaluated under both the former 
and current standards, keeping in mind, however, 
that the revised criteria may not be applied before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000 
(Apr. 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The April 2006 SSOC includes a discussion of the propriety of 
the rating for the low back disability under the revised 
standards.  But the veteran has not been apprised of the 
former standards.  As mentioned, his low back disability is 
evaluated under the Diagnostic Codes 5292 and 5010.  However, 
neither the June 2004 SOC nor April 2006 SSOC included 
citation to these diagnostic codes.  The June 2004 SOC only 
included the criteria under Diagnostic Code 5293 
(Intervertebral Disc Syndrome) effective September 23, 2002, 
while the April 2006 SSOC only included the new schedular 
criteria.  The veteran should be notified of all potentially 
applicable former rating criteria, including Diagnostic Codes 
5292 and 5010.  

VA examination 

Records show the veteran was last provided a VA examination 
regarding his lumbar spine disability in April 2003, so over 
three years ago.  He alleges that his low back disability is 
now more severe, so another VA examination is needed to 
assist in making this important determination.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam 
was too remote in time to adequately support the decision in 
an appeal for an increased rating].  The April 2003 VA 
examination, for example, did not include measurements for 
lateral flexion, and this is a factor in assessing his 
overall range of motion.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Ask the veteran to identify all 
sources of evaluation and treatment, 
both VA and private, for his low back 
disability since April 2003, when he 
last underwent a VA compensation 
examination.  With his authorization, 
request copies of all indicated records 
that have not been obtained previously 
and associate them with the claims file 
for consideration in his appeal.  

2.  Schedule the veteran for VA 
orthopedic and neurological 
examinations to determine the current 
severity of the degenerative disc 
disease in his lumbar spine.  
[The Board will leave it to the AMC's 
discretion as to whether this actually 
requires one versus two examinations.]  
Whichever the case, the claims file and 
a copy of this remand are to be made 
available to the examiner(s), and the 
examiner(s) is asked to indicate that 
he or she has reviewed the claims file 
for the veteran's pertinent medical 
history.

The orthopedic evaluation should set 
forth all objective findings regarding 
the veteran's low back disability, 
including range of motion measurements in 
all directions (forward flexion, backward 
extension, left and right lateral 
flexion, and left and right rotation).  
The examiner should comment on whether 
there is functional loss due to 
pain/painful motion, weakened movement, 
premature/excess fatigability, and 
incoordination, including especially with 
prolonged use of the low back and when 
the veteran's symptoms are most 
problematic ("flare-ups").  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

The neurological evaluation should 
include any diagnostic tests or studies 
deemed appropriate to determine the 
presence of any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
dysfunction, sciatica/radiculopathy, etc.

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  Consider all potentially 
applicable diagnostic codes and rating 
code provisions, specifically former 
Diagnostic Codes 5292 and 5010, in 
evaluating the severity of the service-
connected low back disability.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC, which includes 
citation to the former Diagnostic Codes 
5292 and 5010 as well as any other 
potentially applicable diagnostic 
codes, and give them an opportunity to 
respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


